Citation Nr: 1200303	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  08-30 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease, left hip, with femoroacetabular impingement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to November 2007.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Salt Lake City, Utah, which granted service connection for degenerative joint disease, left hip, with femoroacetabular impingement, with an initial rating of 10 percent, effective December 1, 2007.


FINDING OF FACT

Throughout the pendency of this appeal, the Veteran's degenerative joint disease, left hip, with femoroacetabular impingement has been manifested limitation of motion no greater than flexion limited to 70 degrees, extension limited to 20 degrees, abduction limited to 15 degrees, adduction limited to 10 degrees, external rotation limited to 15 degrees, and internal rotation limited to 10 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease, left hip, with femoroacetabular impingement have not been met.  
38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.71a  Diagnostic Code 5252-5003 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

a.) 
Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

However, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. 
§ 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Here, the Board notes that a pre-adjudication notice letter, dated June 2007, advised the Veteran of how to substantiate his original claim for service connection, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  This letter also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  

In this respect, the Board observes that, although the copy of the June 2007 notice letter of record does not contain the actual attachments pertaining to what the evidence must show to substantiate the Veteran's claim for service connection, the letter itself indicates that the attachment "Notice to Claimants of Information and Evidence Necessary to Substantiate a Claim for VA Disability Compensation," was enclosed with the letter.  The Board points out that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented to rebut the presumption that the attachment to the June 2007 VCAA letter was included as an enclosure to that letter.  As such, the Board presumes that the attachment to this letter was sent to the Veteran at his address of record.  

      b.) Duty to Assist

The Board is satisfied that the VA duty to assist has been met.  The claims folder contains the Veteran's service treatment records, private post-service treatment records, and VA joints examinations dated July 2007 and April 2009.  The claims file also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.

Moreover, review of the examination reports reveals that the VA examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of left hip injuries/trauma, symptomatology and treatment, and provided clinical findings detailing the results of their examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim. 

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2011).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2011).  In the absence of limitation of motion, a 10 percent rating will be applied with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating will be applied with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id.  

Arthritis due to trauma, and substantiated by x-ray evidence, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).

Limitation of motion of the hip is rated under diagnostic codes 5251, 5252, and 5253.  See 38 C.F.R. § 4.71a , DCs 5251, 5252, and 5253 (2011). 

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a , Plate II (2011).  

For limitation of extension of the thigh, where extension is limited to 5 degrees, a 10 percent evaluation is assigned.  38 C.F.R. § 4.71a , DC 5251 (2011).

For limitation of flexion of the thigh, where flexion is limited to 45 degrees, a 10 percent evaluation is assigned; where flexion is limited to 30 degrees, a 20 percent evaluation is assigned; where flexion is limited to 20 degrees, a 30 percent evaluation is assigned; and where flexion is limited to 10 degrees, a 40 percent evaluation is assigned. 38 C.F.R. § 4.71a , DC 5252.

DC 5253 addresses impairment of the thigh.  A 10 percent evaluation is assigned for limitation of rotation where the affected leg cannot toe-out more than 15 degrees.  38 C.F.R. § 4.71a , DC 5253.  A 10 percent evaluation is assigned for limitation of adduction where the legs cannot be crossed.  Id.  A 20 percent evaluation is assigned for limitation of abduction with motion lost beyond 10 degrees.  Id. 

In this case, because there is no diagnostic code that specifically addresses degenerative joint disease of the hip with femoroacetabular impingement, the Veteran's disability has been evaluated by analogy to limitation of motion of the thigh under DC 5252, and degenerative arthritis under DC 5003.   

Review of the claims folder reveals that in May 2007, during active military service, the Veteran was seen by Dr. Kleven with complaints of chronic left hip pain present for the past several years.  He denied any injuries or trauma.  X-rays revealed arthritis; the examiner advised him that the condition could worsen such that hip replacement could eventually be necessary.

The Veteran was afforded his first VA joints examination in July 2007, shortly before he separated from active duty service.  At that time, he complained of daily left hip pain, which allowed him to stand no longer than 30 minutes and walk no further than one mile.  He also complained of giving way of the left hip, stiffness and weakness.  He denied instability, flare-ups-ups and locking, as well as effusion.  Upon physical examination of the left hip, flexion was 0-125 degrees (normal), with pain beginning at 110 degrees; extension was 0-30 degrees (normal) without pain; abduction was 0-45 degrees (normal) with pain beginning at 35 degrees; adduction was 0-25 degrees (normal) with pain beginning at 15 degrees; internal rotation was 0-40 degrees (normal) without pain; and external rotation was 0-60 degrees (normal) without pain.  Passive and active ranges of motion were the same and strength was normal at 5 out of 5.  There was no finding of ankylosis and no loss of motion on repetitive use.  The examiner also noted that the Veteran was able to cross his left leg over the right and could toe-out more than 15 degrees.  He also noted that a September 2006 MRI study of the hips revealed no abnormalities bilaterally and was negative for labral tears.  He noted that a January 2007 MRI revealed a small, subchondral cyst, which raised suspicion for early stage osteoarthritis of the left hip.  The diagnosis was degenerative joint disease, left hip, with impingement femoroacetabular.  The examiner found that there were no significant effects on the Veteran's occupational functioning (as an office worker) and only mild effects on activities such as shopping, severe effects on the ability to exercise, and no effects on activities such as bathing and dressing.

In January 2008, the Veteran was examined by Dr. D. Hoeffel for continuing left hip pain.  Dr. Hoeffel noted in the treatment record that previous MRI studies showed some labral tearing.  X-rays from an earlier visit revealed obvious cam lesions on the bilateral hips, worse on the left.  Upon physical examination, although the Veteran was found to have objective pain, Dr. Hoeffel observed that he had full range of motion bilaterally.   The diagnosis was bilateral cam lesions, left more symptomatic than right.

Subsequent private treatment reports reveal that the Veteran continued to receive examinations and treatment for his chronic left hip disorder.  During an August 2008 evaluation by Dr. D. Tapper, it was noted that the Veteran walked with a limp, and examination of the left hip revealed no evidence of gross deformity.  Although he observed that the Veteran's range of motion was decreased with internal and external rotation, flexion, and extension due to pain and apprehension, Dr. Tapper did not note the actual range of motion findings.  He did, however, observe that an MRI from October 2007 reveal a subtle, superior anterior labral tear (although he noted that the actual films were not available for his review).  The diagnosis was consider either cam-type impingement or labral pathology as pain generators.
In November 2008, the Veteran was examined again by Dr. Kleven.  At that time, it was noted the left hip flexion was 0-95 degrees, abduction was 0-40 degrees, internal rotation was 0-10 degrees, and external rotation was 0-15 degrees.  Pain was observed with all ranges of motion, however, there was no evidence of additional loss of motion due to pain, fatigue or repetition.  

In April 2009, the Veteran was afforded a second VA joints examination pursuant to his continuing disagreement with the initial rating assigned to his left hip disorder.  At that time, he complained of pain with prolonged sitting, walking or standing.  He also said that he was awakened 2-3 times per night due to left hip pain.  Upon physical examination, there was objective evidence of tenderness to palpation and guarding of movement during range of motion testing.  There was no evidence, however, of effusion, edema, redness, heat, inflammation, abnormal movement or instability.  Range of motion testing revealed flexion 0-90 degrees with pain beginning at 70 degrees; extension 0-20 degrees without pain; abduction 0-30 degrees with pain beginning at 15 degrees; adduction 0-20 degrees with pain beginning at 10 degrees; external rotation 0-30 degrees without pain; and internal rotation 0-20 degrees without pain.  Passive and active ranges of motion were the same and strength was normal at 5 out of 5.  The examiner noted that the Veteran limped when putting more weight on the right leg as a result of left hip pain.  He further noted that there were no additional functional limitations of the joint, including no additional loss of range of motion during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  X-rays revealed degenerative joint disease with no evidence of acute fracture; joint space was fairly well-maintained and the bones appeared intact.

III.  Conclusion

Based on a review of the complete evidence of record, the Board finds the evidence to be against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left hip, with femoroacetabular impingement.  In this regard, as discussed above, the Board notes that the Veteran's current rating of 10 percent was assigned under DC 5003, which provides for a 10 percent rating where there is degenerative arthritis established by x-ray findings, but limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes.  In this case, as noted above, the Veteran was found to have some limitation of motion of the left hip several times during the course of the appeal.  However, because such limitation was not compensable under any of the diagnostic codes applicable to motion of the hip (DCs 5251, 5252 or 5253), a higher rating is not for application under any of these diagnostic codes.  The Board has considered the point at which motion becomes painful as the end point of the range of motion.  Specifically, at no time during the course of the appeal was the Veteran's left hip range of motion of flexion found to be limited to 30 degrees or less.  Accordingly, a higher rating under DC 5252 is not applicable.  Moreover, because the highest rating available under DC 5251 is 10 percent, based on limitation of extension to 5 degrees, a higher rating under DC 5251 is not applicable.  In addition, a higher 20 percent rating under DC 5253 is also not applicable, as there has been no evidence that motion of the thigh was lost beyond 10 degrees with limitation of abduction.  As of the date of the VA examination in April 2009, the current 10 percent rating may be assigned under DC 5253, due to limitation of rotation, as the Veteran could not toe-out more than 15 degrees without pain.  No higher rating is provided for limitation of rotation.

The Board has considered whether other diagnostic codes are applicable to the Veteran's degenerative joint disease, left hip, with femoroacetabular impingement.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, there is no evidence that the Veteran has ankylosis (DC 5250); flail joint of the hip (DC 5254); or impairment of the femur (DC 5255).  

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca v. Brown, supra, the Board has considered the Veteran's continuous reports (and objective examination findings) of chronic left hip pain.  In this regard, however, the Board finds that the current 10 percent rating already contemplates the potential problems associated with a hip disability involving degenerative joint disease with femoroacetabular impingement, such as pain on motion.  As such, the Board finds that the currently-assigned rating already contemplates the degree of functional loss demonstrated throughout the period on appeal.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected left hip disability has not been shown to be so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran has submitted no evidence showing that his disability markedly interferes with his employment status beyond that contemplated by the assigned evaluations, and there is also no indication that it has necessitated frequent, or indeed any, periods of hospitalization.  The symptomatology shown during this period of the appeal has been fully contemplated by the diagnostic codes considered above and is consistent with the assigned evaluation.  As such, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); Thun, supra.

In summary, the Board concludes that the evidence of record is against the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left hip, with femoroacetabular impingement.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease, left hip, with femoroacetabular impingement is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


